internal_revenue_service department of the treasury u i l nos washington dc person to contact telephone number refer reply to cc dom fi p plr-108188-98 pate correction of bi plr-108188-98 legend u u u l t l u u t t l i i k n i s i z i o t v n l i x s b i - n i county a bonds b bonds ble plr-108188-98 bonds d bonds e_bonds f bonds h bonds aa bonds date date date date date date date dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding tax consequences associated with the transactions you represent the following set of facts described below general facts q andl collectively the districts and individually district are political subdivisions of the state of r created under the laws of r entity to provide health care for residents of county regardless of ability to pay available to the residents of county developed hospital systems to meet their responsibilities under r and for making health care facilities both q and i have the state legislature of r formed each plr-108188-98 z x v ll r law provides for cooperation among governmental entities and any entity subsequently w these entities are collectively referred as the controlled entities and individually referred to as these activities are carried out by and the agreement does not accordingly and i have signed an interlocal in the state agreement of affiliation the agreement pursuant to state law the agreement provides for the cooperation and coordination of the q and i hospital systems to create an integrated health care the agreement provides for the delivery system the system joint planning coordination management and financing of operations of k admitted to the system to a controlled_entity through a newly incorporated entity m provide for the direct sharing of profits or losses among the controlled entities or districts the controlled entities or districts is accomplished through m to provide coordination of patient care services which is expected to reduce unnecessary duplication of resources increase efficiencies and decrease costs to health care consumers provide additional patient access to specialized services improve strategic planning and enhance expertise in the clinical medical educational marketplace the agreement planning finance and management services areas will not be implemented until the receipt of favorable letter rulings on all issues for which consideration was requested the purpose of the agreement is any financial sharing between vv s and the system will include the pursuant to the agreement m has been incorporated to serve k and l which are currently subsidiaries x as the parent of the system following entities w of i the agreement requires that the governing subsidiaries of q be amended to instruments of each of these entities except x provide that m member of the entities of which m will be the sole member also requires that the governing instruments of all the controlled entities be amended to provide m with the powers over each controlled_entity specified in the agreement but x will be subject_to the same requirements as the agreement and z which are currently is and will remain the sole is the sole member y x q in addition to the controlled entities q has a subsidiary p which will not be corporation was formed to perform services that would otherwise have to be performed by q a controlled_entity a nonprofit p the parent the districts will be the sole members of recognized as an erganization described under sec_501 a nonprivate foundation under sec_509 to assist the districts in carrying out their duties and responsibilities pursuant to state law and pursuant to the agreement the planning and implementation of all activities by the purposes of m are and as m m has been plr-108188-98 m must be consistent with the mission statement purposes and the principles identified by the districts in the agreement agreement provides that subject_to the powers reserved to the districts m will support benefit and carry out in accordance with the terms of the agreement some or all of the charitable providing overall purposes of the controlled entities by management to the controlled entities including planning directing and establishing policy related to the development and ultimate delivery of health care services by the controlled entities on an integrated cost-effective basis without providing overall planning and unnecessary duplication coordination of the delivery of health care services facilities and programs in districts' respective service areas coordinating the provision of patient care services including the implementation development and improvement of managed care strategies and to provide for the operation and implementation of the controlled entities' facilities and programs securing and arranging capital the an equal number of commissioners from q and i under the agreement the board_of directors of m will be composed of initial board_of directors of m consists of sixteen members qo including seven members each of the board_of commissioners of and as appointed from time to time by the governor of r and i one representative of the medical staff of each of the districts each designated by the chief of staff of each medical staff district will approve the appointment of the representative of any additional directors the medical staff of that district will be appointed by the district that such director will represent who are employed by to the controlled entities m who represents that district other than a director who isa member of the board_of commissioners of that district with or a director by a without cause district must be approved by a simple majority vote of the governing board_of that district elected by m's board_of directors from among a slate of persons that has been approved in writing by the districts no more than of the m directors may be physicians or hold an appointment to the medical staff of one or more of each district may remove a director of or otherwise retained to provide services any appointment or removal of the president ceo of m must be m upon creation of each of the districts must make an upon all of the assets of initial cash capital_contribution to the corporation m remaining after payment dissolution of m of all costs and expenses of such dissolution and after adequate provision has been made for the discharge or assumption_of_liabilities will be distributed to q and i to be used exclusively for a public purpose and bylaws of districts m may not be amended without the approval of the articles of incorporation the its a ble plr-108188-98 relationship among m and the districts fhe agreement sets forth certain m actions that must be subject_to the powers approved or ratified by the districts reserved to the districts individually together the districts have the following rights and powers with respect to m a b c e f g h the districts have the power to interpret and change the mission and philosophy of m and approve in advance any change to the mission and philosophy of m and approve any change to the mission and philosophy statement contained in corporate documents of the controlled entities the districts have the power to ratify the strategic plans for m the districts must approve prior to their adoption the operating and capital budgets of m districts have the power to establish thresholds above which m must seek approval in advance of the expenditures from the districts for budgeted and unbudgeted capital and operating expenditures in addition the the districts have the power to establish limits on m's authority to incur new debt or to approve the incurrence of debt by a controlled_entity the districts have the power to establish a policy governing the entry of any entity owned or controlled by m into a joint_venture partnership affiliation or similar relationship with any entity not owned or controlled by m and approving any_action that is inconsistent with that m may not enter or permit any of the controlled policy a manner entities to enter inconsistent with that policy without the approval of the districts the districts have the power to establish a policy governing the creation or admission of any new controlled_entity in or to the system and approving any_action that is inconsistent with that policy into any such relationship in the districts must approve in advance the merger m and the sale or dissolution or consolidation of alienation of all or substantially_all of the assets of the districts have the power to approve the addition of any new entities as members of the system in addition to any other reporting formats it may choose m must report financial information about the assets and operations of the individual controlled entities on a district by district basis and on a consolidated basis m ble plr-108188-98 k the districts have the power to demand an audit of the books_and_records of m and records of through joint action the districts may veto the following actions taken by m a copy of the annual audit of the books m shall be provided to each district i ii iii iv v m's appointment and removal of directors of the controlled entities m's approval of the merger dissolution or consolidation of any controlled_entity or the sale or mortgage of all or substantially_all of the assets of any controlled_entity m's approval of the operating and capital budgets of the controlled entities and m's to the approval of subsequent changes or operating and capital budgets of entity a controlled an expenditure by a m's approval of controlled_entity that is not contained in controlled entity's approved budget and that in excess of any transaction threshold is established by m and m's approval of the slate from which a controlled entity's board may select the controlled entity's ceo president the districts individually have the following reserved rights and powers with respect to m a each district has the power to appoint directors to m's board to represent that district and to remove such directors with or without cause in advance any sale transfer an interest in assets owned by that fach district must approve or other alienation of district or any controlled_entity that was previously a subsidiary of that district each district has the power to ratify or reject recommendations made by m's board which would significantly affect access to appropriate local health care delivery within the geographic boundaries of the district each district has the power to ratify m's approval of any amendments to the corporate documents of that was previously a subsidiary of that district a controlled_entity bll d plr-108188-98 e g h each district has the power to collect and use district funds for the purposes provided in that district's enabling act as permitted by r law and the covenants of any financing arrangements to which the district is a party each district has the responsibility to comply with the state licensure and federal payment program requirements for each controlled_entity within the district unless such responsibilities are assumed directly by the affected controlled_entity each district has the right to ratify or veto the appointment of the hospital administrators proposed by m for the hospitals of the districts each district has the power to approve and renew operating leases for the controlled entities of the districts in addition each of the districts has the right to take such actions as it pursuant to the agreement it deems necessary to enforce the commitments made to the controlled entities k has been recognized as an organization described under a nonprivate foundation under sec_509 sec_501 leases from i and operates an acute care hospital and provides home health care social services dietary counseling and patient and community education and as k l is a taxable not-for-profit corporation that provides primary care physician services throughout the community articles provide that no part of the net_earnings of inure to the benefit of any private individual l shall l's k and l were organized by i to assist i in carrying out its in addition the articles of duties under state law incorporation of each of these entities either provide or represented that they will be amended upon receipt of this letter_ruling to provide that upon dissolution the residual assets of each of these entities will be distributed to i to be used exclusively for public purposes is represented that they will be entities either provides or it amended upon receipt of this letter_ruling to provide that the sole member of each entity may remove any director from the board_of directors of each entity with or without cause president ceo of each entity will be elected or chosen from a slate of persons that has been approved in writing by the president ceo of the sole member the bylaws of each of these and the is it plr-108188-98 and as s has been recognized as an organization described under a nonprivate foundation under sec_509 s was organized to assist q in carrying out its sec_501 wag formed to perform services that would otherwise have to be performed by q duties and responsibilities under state law provides staff to to operate an acute care hospital which includes a trauma center neonatal intensive care unit skilled nursing facility psychiatric facilities and numerous community in connection with the transactions described herein programs is anticipated that s will enter into an agreement with it pursuant to which s will lease operate and manage the acute s's articles of incorporation provide that s's care hospital board_of directors always will be identical to the membership of q's governing body currently sdollar_figure vv has been recognized as exempt from federal_income_tax under sec_501 sec_509 health care related_services to q supportive care for terminally ill patients and their families to provide health care services and provides palliative and v's purpose is a nonprivate foundation under and as y w has been recognized as tax-exempt under sec_501 organization described in foundation under sec_509 services that q otherwise would have had to perform community preventive care and safety programs and administers locally the state's program that promotes healthy kids w was formed by q to provide sec_501 and as a nonprivate as an w provides x x has been recognized as exempt from federal_income_tax a nonprivate foundation under and as a nonprofit membership corporation was formed under sec_501 sec_509 by q to acquire the assets and business of maintenance organization model health_maintenance_organization serving a broad segment of the population of the district and a neighboring county appoints the board_of directors must be subscribers of q x subject_to the restriction that the and have been for at least six months the health_maintenance_organization a federally qualified staff an existing health is x y has been recognized as sec_501 operates a nursing home facility and as a nonprivate foundation under sec_509 x an organization described in z is a taxable not-for-profit corporation that was formed to assist q in carrying out its duties under state law provides primary care physician services throughout the community net_earnings of z may inure to the benefit of any private individual in addition z's articles provide that no part of s x and p have each received rulings that upon the amendment of their articles and by-laws as represented they c b would each meet the criteria of rev rul the zlf plr-108188-98 and therefore would be instrumentalities of addition s amendment of their articles and by-laws as represented the respective incomes of each would be excludable from gross_income under sec_115 all of the represented amendments have been made and p have each received rulings that upon the x in ss v w x x and z were organized by q to assist q in is represented that they will be amended upon in addition the carrying out its duties under state law articles of incorporation of each of these entities either provide or it receipt of this letter_ruling to provide that upon dissolution the residual assets of each of these entities will be distributed the bylaws of to q to be used exclusively for public purposes is represented that each of these entities either provides or it they will be amended upon receipt of this letter_ruling to provide that the sole member of each entity may remove any director from the board_of directors of each entity with or without cause and the president ceo of each entity will be elected or chosen from a slate of persons that has been approved in writing by the president ceo of the sole member relationship among m and the controlled entities subject_to the powers reserved to the districts m has the following rights and powers with respect to each of the controlled entities a b c ad e no controlled_entity may without the prior approval of m adopt an operating or capital budget and each controlled entity's budget must be consistent with the plans developed in addition m must approve any subsequent changes to by m the operating and capital budgets of a controlled_entity without the prior approval of m make an expenditure that is not contained in such controlled entity's approved budget and that is in addition m has transaction threshold established by m the power to order an audit of any of the controlled entities in excess of any no controlled_entity may m must approve by three-fourths majority of m's directors the incurrence of debt by a controlled_entity in excess of threshold amounts established by m m will develop and approve the strategic plans for and implementation of the provision of clinical services clinical research and support systems on an integrated and cost-effective basis which avoids unnecessary duplication m will develop the overall managed care strategy for each m also will be the primary entity to controlled_entity negotiate with third party payors on behalf of the plr-108188-98 f g h i j k controlled entities and will establish all terms and conditions of new or renewed managed care contracts addition m has the power to require each controlled_entity to participate in any managed care contract m has the power to operate each controlled_entity through a lease or other contractual arrangement in m must approve any_action by a m also must approve any health care service the creation by any m will establish policies governing controlled_entity of any new health care service or any new location for the delivery of health care services and the formation and operation of primary care controlled entities within the system controlled_entity that is not consistent with these policies integration or expansion any physician alignment initiatives and any new joint_venture health care services m has the right to appoint and remove with or without cause the members of the boards of directors of each controlled appointment and removal of such directors requires entity the approval of representing q_and_a simple majority of m's directors representing il m has the power to adopt uniform human resources policies for the system including position descriptions and compensation ranges adopt such policies for its operations each controlled_entity is required to a simple majority of m's directors or direct any controlled_entity to make certain m may make transfers of assets including operating surplus among the controlled entities in the system and m must approve in advance any merger consolidation or a party dissolution to which any controlled_entity is the gale of all controlled_entity or substantially_all of the assets of any in addition m or a controlled_entity or mortgage of substantially_all of the m must approve by a three-fourths majority of m's board the admission of additional hospitals systems or other entities to the system as controlled entities and will recommend to the districts the merger consolidation dissolution sale m also has the right to assets of participate in negotiations involving and must approve participation in any new joint_venture partnership affiliation association system alliance or similar relationship and agreements entered into by a controlled_entity with any entity not owned or controlled by m m has the power to develop approve and revise the mission or vision statement of each controlled_entity plr-108188-98 m n o m must approve by a three-fourths majority of m's directors any amendments to a controlled entity's corporate documents including its articles and bylaws m has the power to adopt by a three-fourths majority of m's directors resolutions expanding the list of actions by any controlled_entity that need prior approval of m m must approve by a three-fourths majority of its board any sale transfer or other alienation of an interest in a controlled entity's assets that is not in the ordinary in addition m has the power to course of its business sell transfer or alienate any interest in assets of the controlled entities in the ordinary course of m's business without the requirement for any vote of the directors of the controlled_entity m dissolves or otherwise ceases to be the sole member of if a controlled_entity the articles and bylaws of the controlled_entity must be amended to provide that qo both will have the same powers with respect to the controlled_entity as held by m before m dissolved or ceased to be the sole member or i previously received rulings you have previously received the following rulings that are relevant to this ruling_request w x v x and pb are affiliates of ss as that term is used in rev and are relieved from filing form_990 pursuant to g proc 1995_2_cb_125 sec_1 a governmental_unit execution and implementation of the agreement will not cause m or any controlled_entity that is exempt from income_tax to be engaged in an unrelated trade or under sec_501 business within the meaning of sec_513 the transfer of assets personnel or resources and the performance of activities and services by any party exempt for any other party that from income_tax under sec_501 is exempt under sec_501 pursuant to the agreement will not cause m or any controlled_entity exempt under sec_501 within the meaning of to be engaged in an unrelated trade or busine sec_513 a o and i's execution of the agreement the the creation of m parties' implementation of the transactions contemplated by the agreement and m's and the controlled entities' participation in the system will not alone or collectively good plr-108188-98 adversely affect the status of any party as exempt from federal_income_tax under sec_501 described in sec_501 as an organization q qualifies as within the meaning of sec_1_103-1 a political_subdivision of the state of r upon amendment of their articles and bylaws s will each meet the criteria of revrul_57_128 therefore will be instrumentalities of subdivision of the state of r it has been represented that the amendments to the articles and bylaws of s have been made a political and p and x and p x the respective incomes of s gross_income under sec_115 x and p are excludable from the bonds a_ bonds q issued the a bonds on date and used the proceeds to and advance refund all of an deposit funds in a debt together with other funds outstanding issue of revenue bonds pay the costs of issuance of the a service reserve fund prior to the implementation of the agreement the a bonds bonds were governmental bonds whose interest was excludable from gross_income under sec_103 and s will be direct users of the facilities financed or refinanced with the proceeds of the a bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 after the implementation of the agreement and sec_1_141-3 b_bonds q issued the b bonds on date and used the proceeds to finance the acquisition of pay the together with other q funds health_maintenance_organization and certain related assets deposit funds in a debt service reserve fund prior to the implementation of costs of issuance of the b bonds the agreement the b bonds were governmental bonds whose interest was excludable from gross_income under sec_103 implementation of the agreement x will be facilities financed with the proceeds of the b bonds than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of a direct user of the and sec_1_141-3 sec_141 and no more after the and a b22 plr-108188-98 c_bonds q issued the c bonds on date and used the proceeds and advance refund the d bonds deposit funds into a debt service together with other funds to previously issued by q pay the costs of issuance of the bonds reserve fund prior to’ the implementation of the agreement the c bonds were governmental bonds whose interest was excludable from gross_income under sec_103 and s will be direct users of the facilities financed or refinanced with the proceeds of the bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 after the implementation of the agreement q and sec_1_141-3 e_bonds to and q issued the e_bonds on date and used the proceeds currently refund outstanding pay the costs of issuance of the e_bonds deposit funds in a debt service reserve finance the acquisition construction and together with other q funds revenue bonds installation of various improvements to the main hospital facilities of q fund the implementation of the agreement the e_bonds were governmental bonds whose interest was excludable from gross_income under sec_103 and will be direct users of the facilities financed or refinanced with the proceeds of the e_bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 and sec_1_141-3 after the implementation of the agreement prior to f_bonds f bonds were issued by q on date to finance a loan from the proceeds of that loan were used by p to acquire an to p option and purchase real_estate improvements from unrelated parties that were previously leased by from those parties prior to the implementation of the agreement the f bonds were governmental bonds whose interest was excludable from gross_income under q the proceeds of the f bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_1_141-3 and will be direct users of the facilities financed with after the implementation of the agreement sec_141 and p h_ bonds on date i issued the h bonds as qualified s0l c the proceeds of the h bonds were used together with bonds ether i funds to finance the cost or reimburse i for the a4 plr-108188-98 cost of capital expenditures_for k including expenditures relating to expansion and renovation of facilities owned by k deposit funds into a debt service reserve fund pay the capitalized_interest with respect to the h bonds and prior to the implementation of costs of issuance of the h bonds the agreement the only users of the facilities financed by the h bonds have been i and k agreement i and k will continue to be the only direct users of the facilities and no more than five percent of these facilities has been or will be used by other persons whose use would be private_business_use within the meaning of sec_1_141-3 after the implementation of the sec_141 finance and aa_ bonds to on date i issued the aa bonds as qualified sec_501 the proceeds of the aa bonds were used together with finance the cost or reimburse i for the bonds other i funds cost of capital expenditures_for facilities owned by k deposit funds into a debt service reserve fund capitalized_interest with respect to the aa bonds and the costs of issuance of the aa bonds implementation of the agreement the only users of the facilities financed by the aa bonds have been l and k implementation of the agreement i and k will continue to be the only direct users of the facilities and no more than five percent of the facilities financed by the aa bonds has been or will be used by other persons whose use would be private_business_use within the meaning of finance and sec_1_141-3 prior to the sec_141 after the pay the a bonds b bonds c bonds d bonds e_bonds and f bonds are collectively referred to aa bonds are collectively referred to as the q bonds the h bonds and as the i bonds rulings requested you have requested the following rulings upon implementation of the agreement and upon amendment of the articles and bylaws of l v and therefore each will be an instrumentality of the districts each of which are political subdivisions of the state of r and z each will meet the criteria of rev and z as represented l rul w v w m meets the criteria of rev an instrumentality of the districts each of which are political subdivisions of the state of and therefore rul r is the districts' execution of the neither the creation of agreement the parties' implementation of the transactions contemplated by the agreement nor m's and the controlled m bas plr-108188-98 entities' participation in the system will alone or collectively adversely affect the status of s an instrumentality of one or more governmental units upon implementation of the agreement and upon amendment of and z as represented the the articles and bylaws of respective incomes of each will be excludable from gross_income under sec_115 m's income is excludable under sec_11s v w x and p as the districts ’ execution of the neither the creation of m agreement the parties' implementation of the transactions contemplated by the agreement nor m's and the controlled entities participation in the system will affect adversely x alone or collectively the exclusion of the income of s and p from gross_income under sec_115 a governmental_unit as that term is is an-affiliate of m used in sec_4 is relieved from filing form_990 pursuant to g of the regulations and sec_3 of revproc_95_48 c b of rev sec_1 proc and m proc the districts' execution of the a governmental_unit as that term is used in sec_4 the creation of agreement the parties' implementation of the transactions contemplated by the agreement and m's and the controlled entities' participation in the system will not affect p or any adversely alone or collectively the status of an affiliate as tax-exempt_controlled_entity other than k of of rev the execution and implementation of the agreement will not result in the creation of federal tax purposes the execution and implementation of the agreement will not a change in use of the proceeds of any series of result in the q bonds that would cause that series of the q bonds to be private_activity_bonds under sec_141 the execution and implementation of the agreement will not a change_of use of the proceeds of any series of result in the i bonds that would cause that series of the i bonds to be other than qualified c an entity separate from m for bonds under sec_145 z2l plr-108188-98 instrumentality ruling requests and law and analysis whether performance of under revrul_57_128 the following factors are taken an instrumentality into account to determine whether an entity is whether the organization of one or more governmental units is used for a governmental purpose and performs a governmental function whether there one or more states or political subdivisions are any private interests involved or whether the states or political subdivisions involved have the powers and interests of whether control and supervision of the organization an owner is vested in a public authority or authorities express or implied statutory or other authority is necessary for the creation and or use of the instrumentality and whether this the degree of financial autonomy of the authority exists and entity and the source of its operating_expenses its function is on behalf of whether w ruling l performs a and through its request and z each performs a governmental function on behalf vv and through each entities' participation in the agreement of q upon its implementation on behalf of i governmental function on behalf of i participation in the agreement upon its implementation on behalf the districts are both political subdivisions of the state q of and under the agreement the districts jointly and equally of r control m in carrying formed by i in accordance with state law to assist it out the duties and responsibilities of the political subdivisions in addition under the terms of the agreement under state law and z must operate in accordance with the policies and l procedures established by m which is wholly controlled by the districts and policies established by the districts directly accordingly once the agreement is implemented each entity will the q and i both political subdivisions of function on behalf of state of and were formed by q entities v and l was r w v w upon implementation of the agreement all four entities will become controlled entities and must conform to all policies as noted above m has control_over the merger established by m consolidation or dissolution budgets significant expenditures and incurrence of significant new debt of any controlled_entity in addition m has the power to operate each controlled_entity through a lease or other contractual arrangement and m has the right to appoint and remove with or without cause the boards of directors of controlled_entity controlled_entity to make certain transfers of assets including operating surplus among the controlled entities in the system and m or direct any m may make plr-108188-98 or substantially likewise m must m must approve in advance the sale of all of the assets of any controlled_entity its directors any sale in the ordinary course of all approve by a three-fourths majority of transfer or other alienation of an interest in a controlled entity's assets that ig not business and m has the power to sell transfer or alienate any its business without interest in assets in the ordinary course of m has the power the requirement for any vote of the directors to develop and revise the mission or vision statement of each controlled_entity and m must approve by a three-fourths a controlled majority of its directors any amendments to finally m has the power to adopt entity's corporate documents by a three-fourths majority of its directors resolutions expanding the list of actions by any controlled_entity that need prior approval of its m and either provide w r it the articles of incorporation of v is represented will be amended to provide that upon a political_subdivision is represented that the articles of incorporation of a political dissolution of each of the corporations all residual assets of or the- corporation will be distributed to q to be used exclusively for public purposes of the state of l will be it amended to provide that upon its dissolution all residual assets of the corporation will be distributed to i to be used exclusively for public subdivision of sec_501 organization with no purposes a private individual inurement of and its articles of incorporation applied for c provide that there will be no inurement of w's net_earnings to any private individual corporations and their articles of incorporation provide that none of their net_earnings will inure to a private individual status l and z operate as not-for-profit the state of r a its net_earnings to in addition v w has is it and w and z have been q may remove any is represented that the by-laws of v amended or will be amended to provide that director of the respective board_of directors with or without the president or chairman as the case may be cause each entity will be elected or chosen from a slate of persons q that has been approved in writing by the president ceo of is further represented that the by-laws of or will be amended to provide that of will be elected or chosen from a slate of persons that has been approved in writing by the president ceo of the respective board_of directors with or without cause the president or chairman as the case may be i may remove any director and l have been amended of each entity of it applying the criteria of rev represented we conclude that upon amendment of the articles and qualify as instrumentalities of the districts which are both political subdivisions of and z as represented l the state of and z will bylaws of r v w l ww v rul to the facts as ble plr-108188-98 ruling_request mcwas formed in accordance with state law in order to assist the districts have the power the districts must approve significant expenditures the districts in the performance of their duties and responsibilities under state law to appoint and remove all of the directors of m and have significant approval and ratification powers over the actions of m establish limits on m's ability to incur new debt approve the entry of m into a joint_venture partnership affiliation or similar relationship with any entity not owned or controlled by m approve the merger dissolution or consolidation of m and the sale or alienation of all or substantially_all of the assets of m and ratify or reject recommendations made by m's directors which would significantly affect access to appropriate local health care delivery within the geographic boundaries of the in addition m must report financial information districts about the assets and operations of the individual controlled entities to the districts and each of the districts has the right to order an audit of m's books_and_records dissolution of m distributed to the districts to be used exclusively for public purposes inurement of its net_earnings to a private individual all residual assets of the corporation will be sec_501 organization with no in addition m is upon a applying the criteria of revrul_57_128 to the facts as represented we conclude that m qualifies as an instrumentality of the districts which are both political subdivisions of the state of r ruling_request x with respect to s and p neither the creation of the district's execution of the agreement the implementation of the transactions contemplated by the agreement nor m's and controlled entities' participation in the system will alone or an x collectively adversely affect the status of s instrumentality of one or more governmental units participating in the agreement and p will become partly in part controlled by m and i and will begin to function the benefit of m and i i function on behalf of one or more political subdivisions because m is an instrumentality of q and and p will continue to a political_subdivision s and p as and i for by is m x sec_115 ruling requests and sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision of a state revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal rul does not explicitly so income_tax although rev plr-108188-98 the holding in the revenue_ruling means that a state determination was made that the income in question was derived from the exercise of accrued to a political_subdivision within the meaning of sec_115 of functions that the trust might perform such as support of hospital schools maintenance of ordinarily recognized as revrul_71_589 specifically mentions several types a an essential_governmental_function and a park or other purposes a municipal function concerns an organization revrul_90_74 c b that is formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health the organization is excluded from gross_income under sec_115 private interests do not participate in the organization or in rev benefit more than incidentally from the organization rul subdivisions was excepted as incidental the benefit to the employees of the political states that the income of if rul rev ruling_request vv w and z were formed by q to perform services that otherwise would be performed by q in furtherance of its statutory just as the trust described in revrul_71_589 is purposes a necessary incident of the power of the state and its viewed as and z are necessary to q's political subdivisions v obligation to provide health care services in the county v an essential_governmental_function within the meaning of like the trust described in revrul_71_589 perform sec_115 and z thus w w the governing corporate documents of v upon liquidation all residual assets of no funds may accrue to the benefit of any sec_115 also requires that any income derived from an essential_governmental_function accrue to a state or political_subdivision thereof w private party z will be distributed to q to be used exclusively for public and z all purposes provide that there will be no inurement of the net_earnings of in addition m which operates entity to for the benefit of appointing the directors of w articles and bylaws of complete authority in removing the directors of that time as accruing to the state or a political_subdivision within the meaning of q and i retains complete authority in and z as represented q will have the respective incomes of a private individual upon amendment of the and z and z v vv v w w w v v w and z will be regarded at and the ruling_request _ m was formed by and i to perform services that otherwise would be performed by q a just as the trust described in rev necessary incident of the power of the state and its political is necessary to q and i's obligation to provide subdivisions m rul is viewed as in furtherance of its statutory purposes plr-108188-98 health care services in the county described in rev function within the meaning of sec_115 rul performs an essential governmental thus m like the trust sec_115 also requires that any income derived from an essential_governmental_function accrue to a state or political no funds may accrue to the benefit of any subdivision thereof upon liquidation all residual assets of m will be private party distributed to q and i to be used exclusively for public purposes the governing corporate documents of m provide that there will be no inurement of the net_earnings of the entity to a private individual appointing the directors of bylaws of m as represented and i will have complete authority in removing the directors of m will be regarded as accruing to the state or political subdivisions of the state within the meaning of in addition and i retain complete authority in upon amendment of the articles and the income of at that time m m ruling_request x s and pb have already received rulings that once specified the amendments to their corporate governing documents were made respective incomes of each would be excludable from income under since the receipt of the ruling the represented sec_115 amendments to the corporate governing documents have been made the only changes to their operation and organization are that each entity will no longer be controlled exclusively by and each upon entity will no longer operate solely for the benefit of implementation of the agreement control of each of the entities as previously discussed q and i will be shared by qo is wholly owned controlled and are political subdivisions and m and p will continue to operated for the benefit of perform services that otherwise would be performed by governmental and pb entities in furtherance of their statutory purposes will continue to perform an essential_governmental_function within s the meaning of and p will continue to provide that there will be no inurement x of the net_earnings of the entity to a private individual and p will continue to addition the respective incomes of be regarded as accruing to the state or a political_subdivision within the meaning of and the governing corporate documents of q and i and m sec_115 sec_115 in i s s x s x x accordingly we rule that neither the creation of m district's execution of the agreement the parties’ implementation of the transactions contemplated by the agreement nor m's and the controlled entities’ participation in the system will alone or s collectively adversely affect the exclusion of the income of x and p from gross_income under sec_115 the affiliate of a governmental_unit ruling requests and sec_6033 generally requires the filing of annual information returns by organizations_exempt_from_taxation under sec_501 pin-108168-98 sec_6033 a b provides discretionary exceptions from filing such returns where the secretary determines that such filing-is not necessary to the efficient administration of the internal revenue laws sec_1_6033-2 of the regulations delegates authority to the commissioner to relieve any organization or class of organizations from filing the annual information_return in revproc_95_48 1995_2_cb_418 the commissioner exercises discretionary authority to except from filing form_990 any organization which is a governmental_unit an affiliate of revproc_95_48 provides in part that an organization that b c has a ruling or determination_letter from the service which determines its status for certain other purposes of the code sec_170 an affiliate of have such a letter would nevertheless qualify as governmental_unit if the service determined based on all the relevant facts and circumstances that closely affiliated with one or more governmental units and the organization's filing of form_990 was not otherwise necessary to the efficient administration of the internal revenue laws a governmental_unit an organization that does not an affiliate of a the organization was or would be ruling_request m is an affiliate of used in sec_4 relieved from filing form_990 pursuant to regulations and sec_3 of rev of rev_proc proc 1995_2_cb_418 and is sec_1_6033-2 of the a governmental_unit as that term is ruling_request m the creation of the districts' execution of the agreement the parties' implementation of the transactions contemplate by the agreement and m's and the controlled entities' participation in the system will not affect adversely alone or collectively the status of p or any tax-exempt_controlled_entity other than k a governmental_unit as that term is used in tan affiliate of sec_4 of rev proc as partnership ruling_request ruling_request the agreement provides for the joint planning coordination management and financing of operations of the various controlled the entities agreement does not provide for the direct sharing of profits or losses among the controlled entities or districts sharing between the controlled entities or districts is accomplished through m these activities are carried out by and through m any financial plr-108188-98 the execution and implementation of the agreement will not result in the creation of an entity separate from m for federal tax purposes change in use ruling requests and under sec_103 gross_income does not include interest on a state_or_local_bond does not apply to any private_activity_bond unless it qualified_bond under sec_141 qualified bonds include qualified sec_501 bonds sec_141 provides that sec_103 provides that sec_103 a is a sec_141 provides that the term private_activity_bond means any bond issued as a part of an issue which meets the private_business_use_test of or payment test of loan financing test of general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides in which meets the private and the private security sec_141 sec_141 sec_141 or sec_141 provides in general that an issue meets the or the interest on more than percent of the proceeds of private_security_or_payment_test if the payment of the principal of the issue is arrangement directly or indirectly under the terms of the issue or any underlying a secured_by any interest in property used or to be used for a private_business_use of such property or or payments in respect to be derived from payments whether or not to the b issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides that the term private business sec_141 means use directly or indirectly for purposes of use in a trade_or_business carried on by any person other than a governmental_unit person other than a natural_person is treated as business for this purpose any activity carried on by a a trade or sec_1_141-1 provides that a governmental person means a state_or_local_governmental_unit under sec_1_103-1 or any instrumentality of a governmental_unit sec_145 provides that except as otherwise provided in the term qualified_501_c_3_bond means any private sec_145 activity bond issued as a part of is to be provided by the net_proceeds of the issue is by a 501_c_3_organization or a governmental_unit would not be a private_activity_bond if an issue if all property which to be owned and such bond so1 c organizations were treated as governmental units with respect to their activities that plr-108188-98 - do not constitute unrelated trades_or_businesses determined by applying sec_513 and paragraphs sec_141 b were applied by substituting s percent for percent each place it appears and net_proceeds for proceeds each place it appears and of thus incorporated by reference in the private_activity_bond rules set forth in sec_141 are sec_145 with certain modifications ruling_request once the agreement is implemented and the changes discussed cf revproc_82_26 c b above are made to the organizational documents of the various entities the only entity in the system that is not a political the trade_or_business subdivision or instrumentality will be of an instrumentality is that of the governmental_unit for which it acts five percent of the facilities financed by the q bonds have been or will be used by y private_business_use within the meaning of sec_1_141-3 of the system will not constitute private_business_use within the meaning of agreement by itself does not result in proceeds of the q bonds that would cause that series of the bonds to be private_activity_bonds under sec_141 sec_141 and the execution and implementation of the accordingly the use of the facilities by any member or any other persons whose use would be a change in use of the sec_141 and no more than ruling_request the execution and implementation of the agreement will result is k a governmental_unit sec_501 organizations political subdivisions and and m and financed and k and m for the purposes of determining if in instrumentalities using property owned by i il by proceeds of the i bonds are sec_501 organizations the i bonds are qualified c bonds are treated as governmental units with respect to their activities that do not constitute unrelated trades_or_businesses determined by applying sec_513 facilities by the sec_501 organizations in the system is treated as governmental use not unrelated trade or businesses the participation in the system by controlled entities that are also sec_501 entities does not cause them to be engaged in unrelated_trade_or_business within the meaning of result use of these facilities by the controlled entities that are also use of the facilities 501i c entities does not result in private business to the extent their activities are therefore the use of the financed you have received rulings that sec_501 entities an as a sec_513 use of these facilities by the political subdivisions is governmental use and accordingly does not result in private_business_use the trade_or_business of an instrumentality is that b34 plr-108188-98 of the governmental_unit for which it acts cf revproc_82_26 as a result use of the facilities by instrumentalities within the systen does not result in private_business_use of the facilities you have represented that no more than five percent of the facilities will be used by other persons whose use would be private_business_use within the meaning of sec_1_141-3 sec_141 and accordingly the execution and implementation of the agreement will not result in a change_of use of the proceeds of any series of the i bonds that would cause that series of the bonds to be other than qualified c bonds under sec_145 based solely upon the representations and information submitted we rule on your requests as follows conclusion 5s w and z as represented l and z each will meet the criteria of revrul_57_128 upon implementation of the agreement and upon amendment of the articles and bylaws of l v and therefore each will be an instrumentality of the districts each of which are political subdivisions of the state of r w v m meets the criteria of revrul_57_128 and therefore is an instrumentality of the districts each of which are political subdivisions of the state of r the creation of m the districts' execution of the agreement the parties' implementation of the transactions contemplated by the agreement and m's and the controlled entities’ participation in the system will not alone or collectively adversely affect the status of s instrumentality of one or more governmental units and p as an x upon implementation of the agreement and upon amendment of the articles and bylaws of v and z as represented the respective incomes of each will be excludable from gross_income under sec_115 w m's income is excludable under sec_115 the creation of m the districts' execution of the agreement the parties' implementation of the transactions contemplated by the agreement and m's and the controlled entities' participation in the system will not alone or collectively adversely affect the exclusion of the income of and p from gross_income under sec_115 x s an affiliate of m is used in sec_4 is relieved from filing form_990 pursuant to of the regulations and sec_3 of rev_proc of rev proc a governmental_unit as that term is 1995_2_cb_418 and sec_1_6033-2 pa 33s plr-108188-98 li the creation of m the districts execution of the agreement the parties implementation of the transactions contemplated by the agreement and m's and the controlled entities participation in the system will not affect adversely alone or collectively the status of p or any tax-exempt_controlled_entity other than k unit as that term is used in sec_4 of revproc_95_48 the execution and implementation of the agreement will not result in the creation of an entity separate from m for federal tax purposes the execution and implementation of the agreement will not as an affiliate of a governmental the execution and implementation of the agreement will not result ina change_of use of the proceeds of any series of i t a except as specifically stated above no opinion is expressed regarding the consequences of this transaction under any provision of the internal_revenue_code the income_tax regulations or the temporary income_tax regulations in addition no opinion is it precedent this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be cited as sincerely yours assistant chief_counsel financial institutions products by timothy l jones assistant to the chief branch enclosure copy for sec_6110 purposes
